56 F.3d 77NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Manuel GONZALES, Petitioner - Appellant,v.L. L. YOUNG, Warden; Attorney General of Oklahoma,Respondents - Appellees.
No. 94-5212.
United States Court of Appeals, Tenth Circuit.
May 25, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
STEPHEN H. ANDERSON, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R. App.  P. 34(a); 10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Petitioner Manuel Gonzales, proceeding pro se, appeals the dismissal of his habeas petition for failure to exhaust state remedies.  We affirm, for substantially the reasons set forth in the district court opinion, with the following addition.


3
The district court held Mr. Gonzales had not exhausted his state remedies because the court could find no state court decision addressing the specific issue raised by Mr. Gonzales.  Mr. Gonzales asserts that the identical issue was decided "adversely" to him in McCartney v. State, No. PC-93-439 (Okla.  Crim. App.  Aug. 3, 1993).  We disagree.  While the issue may have been raised in McCartney, the Oklahoma Court of Criminal Appeals did not address its merits.


4
For the foregoing reasons, the decision of the district court is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470